Case 1:10-cr-00406-MLB Document 10 Filed 01/13/20 Page 1 of SFILED IN OPEN CouRT
U.S.D.C. - Atlanta

JAN 13 2020

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA , JAMES N. HATTEN, Clerk
ATLANTA DIVISION ” Deputy Clerk

UNITED STATES OF AMERICA

Criminal Action No.
v. 1:10-CR-406

MARIA CHRISTINA ULLINGS

Government’s Motion for Detention

The United States of America, by counsel, Byung J. Pak, United States Attorney,
and Jeffrey Brown, Assistant United States Attorney for the Northern District of
Georgia, moves for detention under 18 U.S.C. §§ 3142(e) and (f).
1. Eligibility of Case

This case is eligible for a detention order because this case involves:

A serious risk that the defendant will flee.

2. Reason for Detention

The Court should detain defendant because there are no conditions of release
that will reasonably assure the appearance of the person as required.
3. Time for Detention Hearing

The United States requests the Court conduct the detention hearing after

continuance of 2 days.

The United States requests leave of Court to supplement this motion with

additional grounds or presumptions for detention.

$
Case 1:10-cr-O0406-MLB Document 10 Filed 01/13/20 Page 2 of 3

Dated: January 13, 2020.

Richard Russell Federal Building
75 Ted Turner Drive S.W., Suite 600
Atlanta, Georgia 30303-3309

Phone: (404) 581-6000

Fax: (404) 581-6181

(404) 581-6000

Respectfully submitted,

BYUNG J. PAK
United States Attorney

JEFFREY BROWN
Assistant United States Attorney
Ga. Bar No. 088131
Case 1:10-cr-O0406-MLB Document 10 Filed 01/13/20 Page 3 of 3

Certificate of Service

I served this document today by handing a copy to defense counsel:

Jodi Avergun

January 13, 2020

/s/JEFFREY BROWN

 

JEFFREY BROWN
Assistant United States Attorney
